Citation Nr: 1123293	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  05-01 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic post-operative lumbar spine disorder to include degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from September 1981 to April 1982 and multiple periods of active duty for training, active duty for special work, and inactive duty for training with both the Georgia Army National Guard and the Indiana Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Atlanta, Georgia, Regional Office (RO) which denied service connection for a chronic post-operative lumbar spine disorder to include degenerative disc disease and disc herniation.  In August 2007, April 2009, and February 2010, the Board remanded the Veteran's claim to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that service connection for chronic post-operative lumbar spine degenerative disc disease is warranted as the claimed disorder was incurred during his service with the National Guard or, in the alternative, was aggravated by the physical training and other activity performed during such duty.  At a May 2010 VA examination for compensation purposes, the Veteran presented a history of having "injured his low back in 1985 during training installing signal antennae masts" which "involved digging and climbing trees."  He clarified that: he noted a "pop in his low back; was "seen for medical care;" and was "put on light duty for 24 hours."  The VA examining nurse practitioner diagnosed the Veteran with a "history of lumbar degenerative disc disease with 5 subsequent surgeries including laminectomy, discectomy, and L5-S1 fusion."  The examiner commented that:

I opine that it is at least as likely as not (50/50 probability) that the Veteran's lumbar spine degenerative disc disease existed during his service in the national guard (from 10/17/1984 until 2/1/1998).  RATIONALE FOR OPINION GIVEN: The documentation reveals that the patient initially injured his low back around 2/1985, which was during his service in the national guard; he then underwent the first surgery around 8/1985 due to a herniated disc, which was most likely caused by some kind of lifting injury.  It was the herniated disc, not merely degenerative disc disease, that led to the first surgery.  This is a result of a spinal injury, not merely degeneration.  

In reviewing the Veteran's Army National Guard service personnel records, the Board notes that there is no documentation of the Veteran having performed active duty, active duty for special work, or active duty for training during February 1985.  The records do reflect that the Veteran performed inactive duty for training with the Georgia Army National Guard on February 9 and 10, 1985.  

Service connection may be granted for chronic disability resulting from injury incurred in or aggravated while performing inactive duty for training where it is established that such injury was incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002); See Brooks, 5 Vet. App. 484, 485 (1993), aff'd, 26 F.3d 141 (Fed.Cir.1994) (table).  The service medical and personnel documentation of record does not include any notation of the Veteran's reported February 1985 medical treatment or any associated line of duty determination pertaining to the claimed back trauma.  It is noted, however, that in a March 2011 statement the Veteran reported that he was injured in March 1985 and that he was seen in the Robins Air Force Base Hospital for bruised ribs.  A service treatment record dated in April 1985 noted that the Veteran may have cracked a rib following trauma two weeks prior.  


The VA should obtain all relevant military documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  When a veteran identifies clinical treatment associated with specific military facilities, the VA has a duty to either undertake an exhaustive record search or explain why such action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  While the Board notes that repeated efforts have been made to obtain the Veteran's complete Army National Guard documentation, it is now necessary that additional effort be made to obtain the above cited records given the recent report of back trauma in March 1985 while the Veteran was performing inactive duty for training.  The records do reflect that the Veteran performed inactive duty for training with the Georgia Army National Guard on March 23 and March 24, 1985, and from April 12 to April 14.

In his February 2003 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran indicated that he was in receipt of "SSD" benefits.  Such notation may be reasonably construed as denoting Social Security Administration (SSA) disability benefits.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The United States Court of Appeals for Veterans Claims (Court) has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide any documentation in his possession as to treatment at Robbins Air Force Base Hospital in March 1985.    

2.  Contact the National Personnel Record Center, the Georgia Army National Guard, the Robbins Air Force Base Hospital and/or other appropriate service entity and request that (1) a search be made for records of treatment at the Robbins Air Force Base Hospital during February 1985 and March 1985, AND (2) any line of duty determinations made in association with the Veteran's low back trauma.  All material produced by the requested search should be incorporated into the record.  If no records are located, a written statement to that effect should be incorporated into the claims files and the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the Veteran's award of disability benefits for incorporation into the record.  

4.  Then readjudicate the Veteran's entitlement to service connection for service connection for a chronic post-operative lumbar spine disorder to include degenerative disc disease.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

